Citation Nr: 0126145	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office located in Wilmington, Delaware.  
A notice of disagreement was received in June 1997, a 
statement of the case was issued in June 1997, and a timely 
substantive appeal was received in May 1998.  The case was 
remanded by the Board in February 2000.  The case was 
subsequently transferred to the Columbia, South Carolina, 
Regional Office (RO) due to a change of residence by the 
veteran. 


FINDINGS OF FACT

1.  Entitlement to VA nonservice-connected pension cannot be 
determined without current VA examinations. 

2.  The veteran failed to report for scheduled VA 
examinations in June and July 2000; good cause has not been 
demonstrated for these failures to report. 


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
must be denied as a matter of law.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed from the denial of his claim of 
entitlement to VA nonservice-connected pension benefits.  
Applicable law provides that a veteran who served in the 
active military service for 90 days or more during a period 
of war, who is permanently and totally disabled from non-
service connected disability not the result of the veteran's 
own willful misconduct, is entitled to pension payable at the 
rate established by law.  38 U.S.C.A. § 1521.

In the present case, the record does not allow for proper 
review of the veteran's claim.  It was therefore directed 
that appropriate examination be scheduled for the veteran to 
ascertain the severity of the claimed disorders.  However, 
the record shows that the veteran has failed to report for 
scheduled examinations.  VA regulations provide that when a 
claimant (in connection with an original claim other than a 
service connection claim) fails to report for a scheduled 
medical examination without good cause, the claim shall be 
denied.  See 38 C.F.R. § 3.655.

In a statement in support of claim received in April 2000, 
the veteran provided a new address which was located in 
Summerville, South Carolina.  Pursuant to the Board's 
February 2000 remand, the veteran was afforded a VA general 
medical examination in May 2000.  At that time, he provided 
an address which was located in Charleston, South Carolina.  
The RO determined that the May 2000 examination alone was not 
sufficient to fully comply with the directives outlined in 
the February 2000 remand.  The RO then mailed letters to the 
veteran's Charleston address notifying him that he had been 
scheduled for VA examinations in June and July 2000.  The 
veteran failed to report for both of these examinations.  

The veteran's representative then argued that the RO should 
have mailed the notification letters to his Summerville 
address rather then his Charleston address.  In April 2001, 
the Board unsuccessfully tried to contact the veteran by 
telephone at both the Summerville and Charleston addresses.  
The Board then sent letters to both addresses in September 
2001 asking the veteran if he was willing to report for 
necessary VA examinations and also advising him that if he 
failed to respond within 30 days it would be assumed that he 
was unwilling to report for such examinations and his appeal 
would be denied.  No response was received from the veteran 
or either his local or national representative (although 
copies of the Board's September 2001 letter was sent to 
both).  

The Board's finding that proper VA examinations are necessary 
in this case carries with it an implicit finding that the 
assistance to the veteran provision of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have not 
been met.  However, it is the veteran's failure to report for 
scheduled examinations which mandates that his appeal be 
denied pursuant to 38 C.F.R. § 3.655.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



